The following is the order of the Court:
Said cause having been brought to this Court by writ of error, and now coming on to be heard on the transcript of the record from the Criminal Court, and after argument of counsel, and after mature consideration thereon, the judgment of the Criminal Court in this cause is hereby reversed because the Court below erred in the following particulars, viz:
1st. In giving the instructions stated in the second bill of exceptions.
2d. In giving the instructions stated in the third bill of exceptions. ,
3d. In refusing to give the instructions prayed by the prisoner as stated in his fifth bill of exceptions, and in giving the instruction therein stated. '
4th. In giving the instructions stated in the prisoner’s sixth bill of exceptions.
*3835th. In giving the instruction stated in the prisoner’s eighth bill of exceptions.
6th. In refusing to give the instructions prayed by the prisoner as stated in his tenth bill of exceptions, and in giving the instruction in lieu of it as stated »in the same bill of exceptions.
7th. In refusing to give the instructions prayed by the prisoner as stated in his eleventh bill of exceptions, and in giving the instruction in lieu of it as stated in the same bill of exceptions.
It is therefore ordered, that the judgment of the said Criminal Court in this cause be and the same is hereby reversed for the reasons aforesaid, and that this cause be and the same is hereby remanded to the said Criminal Court with directions to award a venire facias de novo.